[NOT FOR PUBLICATION--NOT TO BE CITED AS PRECEDENT]

United States Court of Appeals
For the First Circuit

No. 97-2092

    UNITED STATES,

      Appellee,

          v.

URIAS BARRETO RIVERA,

Defendant, Appellant.

APPEAL FROM THE UNITED STATES DISTRICT COURT

FOR THE DISTRICT OF PUERTO RICO

[Hon. Juan M. Perez-Gimenez, U.S. District Judge]

        Before

Torruella, Chief Judge,
Coffin, Senior Circuit Judge,
and Stahl, Circuit Judge.

Edgardo Perez Gutierrez on brief for appellant.
Guillermo Gil, United States Attorney, Jose A. Quiles-
Espinosa, Senior Litigation Counsel, and Camille Velez-Rive,
Assistant United States Attorney, on brief for appellee.

MAY 27, 1998

Per Curiam.  Upon careful consideration of the briefs and
record presented for this appeal, we conclude that the sentence
imposed upon revocation of supervised release was within the
district court's authority under 18 U.S.C.  3583(e)(3) and was not
inconsistent with U.S.S.G.  7B1.4.  See United States v. O'Neil,
11 F.3d 292, 301 n.11 (1st Cir. 1993).  In our view, the district
court adequately explained the reasons for the sentence.
Affirmed.  See 1st Cir. Loc. R. 27.1.